PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/659,960
Filing Date: 22 Oct 2019
Appellant(s): Capital One Services, LLC



__________________
Joel S. Simon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/23/22.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 12/22/22 from which the appeal is taken have been modified.  A list of rejections withdrawn by the examiner is included under the subheading “WITHDRAWN REJECTIONS.”  
35U.S.C 112(a) rejection for claims 20-21 has been withdrawn in view of appellant’s response.

(2) Response to Argument
Argument III. The Rejection of Claim 1-17 and 19 under 35 U.S.C. § 103 as Allegedly
Unpatentable of Kurian, in View of Breed, and Further in View of Rickard
Appellant on page 20-21 states Kurian does not discloses failures in transaction and predictions of a likelihood of the success that transaction will occur.
With regards to Breed reference, Appellant on page 23-24 states that prior art does not teach collectively agree to candidate transaction terms. Appellants also states examiner failed to provide a reasonable rationale for combining Breed with Kurian.
On page 25, Appellant argues that Rickard does not teach determining…. based on the first transaction term, a second transaction tern…increases the likelihood value...
Dependent claims 3,13-14, Appellant states Breed does not disclose determining or displaying an effect of an individual term
Dependent claims 6 and 17, Appellant states Rickard does not disclose a set of feature weights
Dependent claims 9 and 19, Appellant states Kurian is silent regarding electronic prior transaction data is insufficient

Response III. Examiner has considered all arguments and respectfully disagrees.
Regarding Kurian reference arguments, Examiner notes Kurian discloses [0004] using machine learning to analyze historical models to determine a likelihood of success based on historical transactions and rank similar future transactions. Kurian also teaches predicting a likelihood of success that transaction will occur ([0006] determine a likelihood of success for transaction, [0052] parameters (terms) of transaction are applied to generate a score for transaction (likelihood of occurrence))
Breed teaches determine that all parties collectively agree to the candidate terms ([0131] calculate and display total satisfaction for parities in a negotiation for all possible deal terms) and determine based on first transaction term, a second transaction term…..([0006] alter agreement terms to increase overall satisfaction, [0135] alter deal terms so satisfaction level is increased, [0136] ranking possible transaction terms [0138] display impact arising from variations in terms). Regrading rationale to combine argument, Examiner provided a motivation statement to combine Breed with Kurian in final office action. In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding Rickard, determining, by the machine learning predictive engine, based on the first transaction term, a second transaction term that, together with the first transaction term, increases the first likelihood of the candidate transaction will occur to a second likelihood that the candidate transaction will occur that is above a predetermined threshold ([0049], [0053] the model generator 200 determines parameters (terms) associated with predictor models, [0054] extract features describing potential transaction objects (first and second term) and create a feature vector of transaction to predict success, [0055], [0056] The feature extraction module 240 also extract features of potential transaction objects for predicting information describing potential transaction objects, for example, for predicting a likelihood of a potential transaction object resulting in a successful transaction (likelihood transaction will occur). The feature extraction module 240 represents a feature using a name and a value (likelihood). [0057]Jan action associated with a potential transaction may represent adjustment of an amount associated with the potential transaction., [0058], [0066] [0077] the online system 100 may determine that the forecast and closed categories have more than a threshold measure of correlation and they increase together, and the pipeline and best case categories also have more than a threshold measure of correlation, [0080] the online system provides recommendations for actions that a user may take based on the estimated total score. For example, the online system may provide a list of objects for which actions may be taken to improve the aggregate score/value at the end of time-interval.). 
Dependent claims 3,13-14, Breed teaches determining or displaying an effect of an individual term ([0138] display of impact (effect) arising from variations in term structure, [0134]-[0135] alter deal terms to increase overall satisfaction)
Dependent claims 6 and 17, Rickard teaches a set of feature weights ([0094] feature object analyzer determines a set of feature weights. The first set of feature weights is determined to predict potential transition state)
Regarding dependent claims 9 and 19 argument, claim does not recite electronic prior transaction data is insufficient.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., electronic prior transaction data is insufficient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Argument IV. The Rejection of claims 20 and 21 under 35 U.S.C. § 103 as Allegedly
Unpatentable of Kurian, in View of Breed, Further in View of Rickard, and
Still Further in view of Ur 
Regarding claims 20-21, appellant states claim imitations are similar to claim 1 and that UR prior art does not teach probability of success and clustering operation

 Response IV. Examiner has considered all arguments and respectfully disagrees.
Ur (2019/0342205) teaches performing a clustering operation ([0010] to determine distances between the further feature vector and each of a first cluster corresponding to the plurality of prior transactions that occurred and a second cluster corresponding to the plurality of prior transaction that did not occur ([0010] associating the requested transaction with a cluster of transactions in the clustering model, [0013] and [0021] associate the requested transaction with a cluster according to a maximum likelihood best fit (determine a distance) of other requested transaction FV[0221]-[0223] transaction parameters based on previous transitions failed/success, [0230], [0254]clustering model based on extracted FV (feature vector). For example, the processor may implement a clustering module that may include a plurality of transaction clusters, clustered according to at least one FV feature. The clustering module may be configured to associate the requested transaction with a transaction cluster by a best fit maximum likelihood algorithm, [0292] a plurality of transaction parameters including for example—probability of transaction success, [0317] P.sub.success,A and P.sub.failure,A are the overall probabilities of a transaction success and failure); determine the first likelihood based on the determined distances ([0318] high probability of success, [0332] probability of transaction success (likelihood));

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SANGEETA BAHL/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        



Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629    
                                                                                                                                                                                                    /Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.